t c memo united_states tax_court roy e hahn and linda g montgomery petitioners v commissioner of internal revenue respondent docket no filed date john edward williams for petitioners audra m dineen and ina susan weiner for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies in petitioners’ federal_income_tax and imposed an accuracy-related_penalty under sec_6662 a as follows 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure deficiency dollar_figure big_number penalty sec_6662 dollar_figure year the issue for decision for petitioners’ taxable_year is whether petitioners are entitled to deduct certain losses from a custom adjustable rate debt structure cards transaction findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california when they timely filed the petition i background a petitioner roy e hahn in roy e hahn earned a bachelor’s degree in accounting from san francisco state university from to mr hahn worked as an auditor for the accounting firm pricewaterhouse pw now known as pricewaterhousecoopers in he became a certified_public_accountant 2we do not resolve here the issue of petitioners’ liability for the accuracy- related penalty under sec_6662 for tax_year that penalty will be the subject of a future opinion to be issued by this court c p a from to he worked in the tax department of pw from to he worked in the tax department for the accounting firm arthur young now known as ernst young from to he worked in the tax department for the accounting firm coopers lybrand now known as pricewaterhousecoopers from to he was a tax partner at coopers lybrand while he was a member of the tax department of each accounting firm his duties included preparing tax returns conducting tax research and giving tax_advice to clients b petitioner linda g montgomery in linda g montgomery earned a master’s degree in accounting from california state university hayward now known as california state university east bay in she earned a master’s degree in taxation from golden gate university from to she worked for arthur young from to she worked as a tax manager for coopers lybrand since she has worked as a self-employed c p a 3from to mr hahn was a tax partner at arthur young c chenery associates inc in petitioners incorporated chenery associates inc chenery as a wholly owned subchapter_s_corporation to work on structured transactions with investment banks in new york because chenery was a subchapter_s_corporation its profits flowed through to its shareholders mr hahn and ms montgomery with their share of the profits shown on their schedules e supplemental income and loss in chenery started arranging financial transactions for its clients including the cards transaction mr hahn r j ruble an attorney at brown and wood and others had collaboratively created the cards transaction earlier that year after its creation on date mr hahn on behalf of chenery and mr ruble on behalf of mr ruble’s family investment statutory trust entered into a licensing agreement that agreement provided that chenery would 4in chenery changed its name to sussex financial enterprises inc petitioners wholly owned sussex each with a interest petitioners also owned directly or indirectly other entities including chenery management inc chenery capital management inc chenery capital inc and chenery trading partnership 5in date brown and wood merged with the law firm of sidley and austin to become sidley austin brown and wood pay mr ruble’s family investment statutory trust an annual royalty as well as a contingent royalty for every cards transaction chenery closed in addition chenery generally charged a fee for arranging a cards transaction chenery then used a portion of the fee to pay third parties involved in the specific cards transaction including their own legal counsel between and chenery promoted marketed and sold cards transactions mr ruble’s law firm brown and wood was heavily involved in the majority of those transactions in fact michael g wolfson a partner at brown and wood assisted in drafting the transaction documents necessary to implement the cards transaction for at least of those cards transactions further during that time mr hahn worked specifically with mr ruble and his law firm brown and wood to procure an opinion that endorsed the transaction’s legality 6pursuant to the licensing agreement between and chenery paid dollar_figure to mr ruble’s family investment statutory trust 7on date chenery had paid brown and wood dollar_figure million in legal fees as of date chenery still owed brown and wood dollar_figure in legal fees for services rendered 8from to mr wolfson also drafted and filed formation documents for each of the llcs involved in cards transactions prepared credit agreements purchase agreements and assumption agreements and tax benefits mr hahn also paid brown and wood to provide tax opinions for other parties that entered into cards transactions during chenery’s arranging and marketing of cards transactions generated dollar_figure of ordinary taxable_income in late petitioners entered into a cards transaction in order to reduce their tax_liability ii petitioners’ entry into the cards transaction cards transactions are not new to this court see generally curtis inv co llc v commissioner tcmemo_2017_150 hunter v commissioner tcmemo_2014_132 crispin v commissioner tcmemo_2012_70 aff’d 708_f3d_507 3d cir kerman v commissioner tcmemo_2011_54 aff’d 713_f3d_849 6th cir country pine fin llc v commissioner tcmemo_2009_251 wl as noted above chenery marketed and developed the cards transaction including the cards transaction at issue in date mr hahn realized that he could personally benefit from a cards transaction before entering into such a transaction he sought out and received legal advice he received two tax opinions one from brown and wood dated date and the other from leboeuf lamb green and 9mr hahn also provided input to brown and wood on their draft opinions concerning the cards transaction macrae dated january dollar_figure those tax opinions were drafted by mr ruble and graham taylor respectively iii the cards transaction a cards transaction typically has three stages loan origination loan assumption and loan operationdollar_figure the cards transaction at issue also had three stages which are described below a origination on date elizabeth a d sylvester and michael sherry residents of the united kingdom organized whitechapel financial trading llc whitechapel as a delaware llc for the sole purpose of facilitating petitioners’ cards transaction ms sylvester and mr sherry capitalized whitechapel solely through the use of promissory notes 10the latter tax opinion refers to brown and wood as sidley austin brown and wood 11in general three parties are required to carry out a cards transaction a bank a borrower and an assuming party for a detailed overview of the phases and interaction of the parties in a cards transaction see kerman v commissioner tcmemo_2011_54 aff’d 713_f3d_849 6th cir 12ms sylvester and mr sherry are not strangers to this court each has participated in other cards transactions that have come before us for example in country pine fin llc v commissioner tcmemo_2009_251 where they established another delaware llc that acted as a borrower in that matter on date whitechapel and bayerische hypo-und vereinsbank ag hvb a bank based in germany entered into a credit agreement whereby hvb agreed to lend whitechapel big_number hvb loan for a stated 30-year period interest on that loan accrued annually with the exception of the first year which had a 1-month interest period and then an 11-month interest period the interest rate for those periods was equal to the 12-month euro libor rate plus a spread of thereafter hvb could reset the interest rate annually on the spread reset datedollar_figure on each spread reset date hvb also had the unilateral right to call the loan therefore despite the fact that the credit agreement had a stated 30-year period the hvb loan was effectively a 1-year revolving credit facility with a cancellation option in favor of hvb the credit agreement also required different levels of collateralization depending upon the quality of the collateral if the collateral consisted of cash or an acceptable cash_equivalent then whitechapel was required to deposit collateral equal to of its obligations to hvb if the collateral consisted of other 13the spread reset date was the last day of an interest period as noted above an interest period was one year with the exception the first two interest periods which were month and months respectively assets then whitechapel was required to deposit collateral equal to of its obligations to hvb on date whitechapel and hvb also entered into a master pledge and security_agreement mpsa whereby whitechapel pledged in addition to other_property rights all of its property rights in its deposit accounts and security accounts as collateral to hvb for the hvb loan on the same day hvb deposited big_number hvb loan proceeds to whitechapel’s account at hvb whitechapel’s account dollar_figure that day chenery also transferred big_number to whitechapel’s account because hvb required whitechapel to provide additional collateral thereafter whitechapel purchased a big_number time deposit at hvb whitechapel time deposit that time deposit was set to mature in one year on date and paid interest at a rate equal to the 12-month euro libor the interest that whitechapel earned from hvb on the whitechapel time deposit was less than the interest whitechapel owed to hvb on the 14pursuant to the mpsa the hvb loan proceeds were used as collateral for the hvb loan hvb loandollar_figure pursuant to the mpsa whitechapel pledged its time deposit as collateral for the hvb loan b loan assumption on date pursuant to a prearranged plan and series of arrangements chenery hvb and whitechapel entered into an assumption_agreement whereby chenery agreed to assume joint_and_several_liability for the hvb loandollar_figure in exchange whitechapel agreed to release big_number of the hvb deposit to chenery in conjunction with the assumption_agreement on date chenery also deposited big_number dollar_figure into an hvb account 15the big_number that chenery transferred to whitechapel’s account on date equaled the difference between one month of interest earned from hvb on the whitechapel time deposit and one month of interest whitechapel owed to hvb on the hvb loan ie the spread 16we note that there are inconsistencies in the record with respect to the date chenery hvb and whitechapel entered into the assumption_agreement the parties stipulated chenery hvb and whitechapel entered into the assumption_agreement on date however the assumption_agreement itself is dated date further in the form_4797 sales of business property attached to chenery’s form_1120s u s income_tax return for an s_corporation for its tax_year chenery listed the assumption date as date regardless of the date chenery entered into the assumption_agreement the record reflects that chenery did not discuss potential loan opportunities nor did chenery apply for any other loans before deciding to enter into the assumption_agreement with whitechapel and hvb the record further reflects that petitioners assumed the loan in their individual capacity and then contributed that debt to chenery in order to achieve better tax results as substitute collateral for the hvb loan as well as an additional dollar_figure in time deposits with hvbdollar_figure further chenery and whitechapel were obligated to pay with their own funds any shortfall in collateral balance because whitechapel’s collateral consisted of its time deposit which earned interest at a rate that was less than the interest whitechapel owed to hvb on the hvb loan chenery was required to contribute additional collateral for each interest period equal in value to that spread amount moreover chenery could not withdraw pledged collateral unless it provided substitute collateral chenery could not substitute collateral without hvb’s prior written consent hvb had sole discretion to withhold its consent and to determine the type and amount of acceptable collateral if any if hvb accepted the substitute collateral it could discount it depending on its quality however the record does not reflect that chenery ever requested to substitute collateral 17at the time chenery entered into the assumption_agreement petitioners were aware that hvb maintained a first priority lien and security_interest in and retained complete dominion and control_over the hvb loan proceeds and other collateral pledged by whitechapel discussed infra to hvb in connection with the cards transaction according to respondent’s expert darrell b chodorow petitioners deposited the additional dollar_figure to provide additional collateral to hvb as hvb required collateral deposits of at least of the outstanding loan amount even with the collateral held in hvb time deposits c operational phase at a time not established by the record but after chenery hvb and whitechapel entered into the assumption_agreement hvb transferred big_number from whitechapel’s hvb account to chenery’s hvb account on the same day chenery requested that hvb exchange the euro for u s dollars at a dollar-to-euro exchange rate of dollar_figure chenery also entered into a one-year forward_contract with hvbdollar_figure the forward_contract required chenery to sell u s dollars for euro on date using a exchange rate as a result of chenery’s claimed inflated basis from assuming liability for the full amount of the hvb loan the exchange of euro to dollars resulted in a dollar_figure purported loss for chenery iv unwinding the cards transaction on date chenery received notice from hvb that hvb intended to call the loan and declared the principal and accrued interest were due 18chenery later deposited the hvb deposit of dollar_figure big_number as a time deposit at hvb that time deposit had an interest rate of and was set to mature on date ie the one year anniversary of the hvb loan 19a forward_contract is a contract that allows two parties to buy or sell an asset at a specified time for a specified amount in this case the forward_contract allowed chenery to convert u s dollars back into euro at a specified exchange rate see kipnis v commissioner tcmemo_2012_306 at n and payable the time deposits ie the collateral in whitechapel’s and chenery’s respective hvb accounts were used to repay the hvb loan obligations including all interest on date the hvb loan was repaid in full v tax returns and notice_of_deficiency chenery timely filed form_1120s for its tax_year petitioners attached to that return form_4797 in which chenery claimed a net_loss of dollar_figure from the sale of eur deposit dollar_figure chenery treated the loss as ordinary under sec_988 the ordinary_loss substantially offset chenery’s income for reducing it from dollar_figure to dollar_figure ms montgomery prepared chenery’s form_1120s for its tax_year mr hahn signed that return petitioners filed form_1040 u s individual_income_tax_return for their tax_year petitioners attached to that return schedule e reporting dollar_figure of flowthrough income from chenery after accounting for the dollar_figure ordinary_loss ms montgomery prepared petitioners’ return for their tax_year on date petitioners filed form 1040x amended u s individual_income_tax_return for their tax_year claiming a net operating 20chenery describes the loss from sale of eur deposit on form_4797 as acquired on date for a cost_basis of dollar_figure and sold on date for dollar_figure loss carryback from their tax_year of dollar_figure petitioners also filed a return for their tax_year respondent issued petitioners a notice_of_deficiency that disallowed the dollar_figure loss deduction attributable to the cards transaction and determined that they are liable for a sec_6662 accuracy-related_penalty for tax_year with respect to the loss reported from the cards transaction petitioners timely filed a petition for redetermination vi the expert report respondent introduced mr chodorow’s expert reportdollar_figure mr chodorow holds a master’s degree in business administration from the yale school of management and a bachelor’s degree of arts in economics from brandeis university mr chodorow’s report assessed whether the cards transaction at issue offered petitioners a potential for profit and evaluated its effect on their economic position analyzed petitioners’ claimed nontax business_purpose and whether the cards transaction at issue would have met their borrowing needs and analyzed the availability of alternative financing mr chodorow concluded that the cards transaction was not economically rational because the 21petitioners did not introduce an expert report into the record nor did they call an expert to the stand expected rate of return on the amount invested did not exceed or even equal the cost of capital ie the expected rate of return in capital markets on alternative investments of equivalent risk on the basis of his analysis mr chodorow concluded that the net present_value of the loan was dollar_figure a typical loan has a net present_value of zero in other words the loan would reduce petitioners’ wealth by big_number regardless of the returns from the investments i burden_of_proof opinion tax deductions are a matter of legislative grace and taxpayers have the burden of proving that they are entitled to the deductions claimed rule a 503_us_79 292_us_435 however if taxpayers produce credible evidence23 with respect to any factual issue relevant to ascertaining the taxpayers’ 22at trial mr chodorow testified that at the time he had made his expert report he was not able to identify all of the fees associated with the cards transaction at issue after listening to mr hahn’s testimony mr chodorow was able to quantify previously unknown fees consequently he concluded that the known fees for the cards transaction at issue totaled big_number or as a percent of the amount petitioners received from whitechapel in exchange for petitioners’ assuming joint_and_several_liability for the hvb loan credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no continued liability for any_tax imposed by subtitle a or b of the code and satisfy the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires taxpayers to demonstrate that they complied with the requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary24 for witnesses information documents meetings and interviews see 116_tc_438 our resolution is based on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 continued contrary evidence were submitted without regard to the judicial presumption of irs correctness 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 24the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 ii merits of cards under the economic_substance_doctrine taxpayers have the right to structure their transactions in a manner which decreases the amount of what otherwise would be their taxes 293_us_465 however even if a transaction is in formal compliance with the code the economic_substance of the transaction determines what is and what is not income to the taxpayers courts generally use a two-prong test to decide whether a transaction has economic_substance we are mindful however that there is a split among the courts of appeals as to the proper application of the economic_substance_doctrine absent a stipulation to the contrary an appeal in this case would lie with the court_of_appeals for the ninth circuit sec_7482 accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir in determining whether a transaction has economic_substance the court_of_appeals for the ninth circuit has stated that a taxpayer must show that the transaction had economic_substance beyond the creation of tax benefits objective analysis and a nontax business_purpose subjective analysis see eg 755_f3d_1051 9th cir aff’g tcmemo_2012_106 bail bonds by marvin nelson inc v commissioner f 2d 9th cir aff’g tcmemo_1986_23 see also 909_f2d_1360 9th cir aff’g tcmemo_1987_628 843_f2d_351 9th cir aff’g 85_tc_968 these distinct aspects of the economic_substance_doctrine inquiry do not constitute discrete prongs of a rigid two-step analysis but instead are related factors that inform the ultimate analysis of whether the transaction has any practical economic effects beyond the creation of tax benefits sochin v commissioner f 2d pincite the ultimate determination of whether a transaction lacks economic_substance is a question of fact id pincite this court has examined other cards transactions promoted by chenery we have held that the cards transaction lacked economic_substance on each occasion see curtis inv co llc v commissioner tcmemo_2017_150 hunter v commissioner tcmemo_2014_132 kipnis v commissioner tcmemo_2012_306 crispin v commissioner tcmemo_2012_70 kerman v commissioner tcmemo_2011_54 country pine fin llc v commissioner tcmemo_2009_251 see also putanec v commissioner tcmemo_2016_221 addressing whether the liabilities assumed in a cards transaction affect basis the other cards transactions are essentially the same as the cards transaction in this case with only immaterial differences accordingly we will look to the economic_substance test as we have in past cards transaction cases a the objective analysis the objective economic_substance inquiry involves a broad examination of whether the substance of a transaction reflects its form and whether from an objective standpoint the transaction was likely to produce economic benefits aside from a tax deduction bail bonds by marvin nelson inc v commissioner f 2d pincite a reasonable opportunity for profit will ordinarily be found only if there was a legitimate expectation that the nontax benefits would be at least commensurate with the associated transactions costs rovakat llc v commissioner tcmemo_2011_225 wl at aff’d 529_fedappx_124 3d cir in regard to whether their cards transaction lacked economic_substance petitioners contend that the court must consider its hvb hedge fund plan in other words petitioners contend that they entered into the cards transaction to obtain proceeds for investment and that the court should consider their investment purpose and potential payout from that investment in determining whether the cards transaction objectively had economic_substance other taxpayers have made similar arguments in cards transaction cases and we have consistently rejected those arguments see kipnis v commissioner at country pine fin llc v commissioner wl at although petitioners urge this court to consider the profit potential from the investment s petitioners could have engaged in with proceeds from the cards transaction we decline that invitation as we previously have and instead focus on the transaction that gave rise to the tax loss see country pine fin llc v commissioner wl at dollar_figure because petitioners’ hvb hedge fund plan is not the transaction that gave rise to the tax loss we do not consider whether it had economic_substance we review the cards transaction separately from the potential transfers of proceeds that petitioners intended to use in their hvb hedge fund plan in reviewing the cards transaction without reference to the hypothetical transfer of the proceeds to petitioners we find mr chodorow’s report and related testimony persuasive mr chodorow’s report shows that the cards transaction 25we have consistently held that the relevant transaction to be tested is the one that produces the disputed tax_benefit even if it is part of a larger set of transactions or steps 140_tc_15 aff’d 801_f3d_104 2d cir kipnis v commissioner tcmemo_2012_306 country pine fin llc v commissioner tcmemo_2009_251 the losses generated by the cards transaction at issue did not arise from petitioners’ investing any hvb loan proceeds the losses rather were the result of their acquisition and disposition of portions of the hvb loan proceeds which did not create any nontax benefits only artificial tax losses lacked profit potential the report states that the cards transaction reduced petitioners’ wealth by big_number and would have reduced it even more had the cards transaction lasted longer than one year these losses would exist no matter what investments petitioners made with the proceeds because the same investments could have been financed by a more conventional type of loan and the artificial unrelated losses would remain even if we accepted petitioners’ position that we should consider the potential transfer of proceeds to them as part of the cards transaction see id petitioners paid combined fees of big_number to participate in the cards transactiondollar_figure as mr chodorow notes and we find persuasive the financing costs were substantially above market rates for comparable financing options as a result of the substantial financing costs mr chodorow concluded that cards offered no possibility of a profit to taxpayers on the record before us we find that the cards transaction did not objectively provide petitioners with a reasonable possibility of profitdollar_figure on that 26this amount does not include the fee built into forward_contract and negative spread 27petitioners engaged in the cards transaction to create tax losses they could have found less expensive financing but did not even investigate other options before entering into the cards transaction they knew that it would continued record we find that petitioners fail to satisfy the objective test of the economic_substance_doctrine b subjective analysis the subjective economic_substance analysis involves considering the subjective factors that motivated the taxpayers to enter into the transaction at issue bail bonds by marvin nelson inc v commissioner f 2d pincite petitioners contend they entered into the cards transaction to make a profit from the fluctuations of the euro and the u s dollar have access to loan proceeds in the future to invest in potential investment opportunities and invest in distressed assets with hvb we find these claims disingenuous and wholly unconvincing there is substantial evidence that the decision to enter into the cards transaction at issue was solely tax motivated with respect to petitioners’ first contention we find incredible petitioners’ claim that they intended to make a profit from currency fluctuations when they could not have made money on currency fluctuations as hvb required them to enter into a forward_contract contemporaneously with the conversion of the euro continued generate a tax loss and this was their motive there was no genuine profit_motive for the cards transaction and any testimony to the contrary is simply not credible contrary to their stated intent petitioners exchanged the euro for dollars almost as soon as they were credited to them with respect to petitioners’ second and third contentions it was unreasonable for petitioners to believe that they could use the cards transaction as a borrowing facility to obtain capital for future investment opportunities such as the hvb hedge fund or for any business venture assuming petitioners actually intended to leverage funds for investment purposes we believe they would have attempted to reduce their costs of borrowing and maximize the amount of funds available for investment instead petitioners paid financing costs of approximately of the big_number allegedly made available to them and organized their transaction such that it would result in a loss close to the amount of taxable gains from chenery’s income for tax_year further petitioners did not seek or even investigate other financing options yet they contend that the principal purpose of engaging in the cards transaction was to obtain funds to invest petitioners decided to enter into a cards transaction because borrowing money from other banks would not have provided them with the tax losses that the cards transaction promised moreover petitioners were aware at the time they entered into the cards transaction that hvb did not have a hedge fund or distressed assets available to invest in in fact mr hahn testified that hvb did not have any distressed asset hedge funds in and even assuming arguendo that an hvb hedge fund existed at the time as we noted above chenery still could not access the hvb loan proceeds without substituting collateral worth at least of the proceeds that in and of itself was no guaranty as hvb had sole discretion to determine the type and amount of acceptable substitute collateral if any if substitute collateral was accepted hvb could discount it depending on its quality further the record does not reflect that chenery ever requested to substitute collateral on the record before us we do not find petitioners’ claimed business purposes credible on that record we find that petitioners fail to satisfy the subjective test of the economic_substance_doctrine c conclusion on the record before us we find that petitioners’ cards transaction did not have any practical economic effects beyond the creation of tax benefits and therefore lacks economic_substance on that record we further find that the loss deductions arising from the cards transaction are disallowed we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without meritdollar_figure to reflect the foregoing an appropriate order will be issued 28the parties also asked the court to decide whether petitioners pursued the cards transaction with an intent to make a profit whether petitioners’ liabilities in excess of the cash received from hvb constituted genuine indebtedness and to what extent petitioners were at risk for the cards transaction at the close of the taxable_year however because we find that the cards transaction at issue lacked economic_substance and the loss deductions are disallowed we do not need to resolve these issues
